The Disciplinary Review Board having filed with the Court its decision in DRB
*30217-043, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), YANA CHECHELNITSKY of SAYREVILLE, who was admitted to the bar of this State in 2005, should be suspended from the practice of law for a period of six months based on her criminal convictions of creating a dangerous condition, in violation of N.J.S.A. 2C:33-2A(2); third-degree possession of a weapon for an unlawful purpose, in violation of N.J.S.A. 2C:39-4d; fourth-degree aggravated assault on a law enforcement officer, in violation of N.J.S.A. 2C:12-1b(5)(a); and third-degree aggravated assault on a law enforcement officer, in violation of N.J.S.A. 2C:12-1b(5)(a), conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on the honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having determined that the term of suspension should suspended, conditioned on respondent's continued sobriety and good behavior, and that if during the suspended suspension, respondent engages in similar conduct that results in her arrest, then on the filing of a certification with the Court by the Office of Attorney Ethics, respondent should be suspended for a period of six months;
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that YANA CHECHELNITSKY is suspended from the practice of law for a period of six months, and that the **332term of suspension be suspended, effective immediately, and until the further Order of the Court; and it is further
ORDERED that if during the term of the suspended suspension, respondent engages in similar conduct that results in her arrest, on the filing of a certification with the Court by the Office of Attorney Ethics, respondent shall be suspended for a period of six months, without further notice; and it is further
ORDERED that respondent shall submit proof of her fitness to practice as attested to by a mental health professional approved by the Office of Attorney Ethics and shall provide to the Office of Attorney Ethics proof of her continued treatment for alcohol addiction on a schedule to be determined by that Office; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.